Filed 2/19/21 In re James D.L. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN

In re JAMES D.L., a Person                                   B303560
Coming Under the Juvenile Court
Law.                                                         (Los Angeles County
LOS ANGELES COUNTY                                           Super. Ct. No. 19LJJP00092B)
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,
         Plaintiff and Respondent,

         v.

GEORGE D.L.,
         Defendant and Appellant.

      APPEAL from a judgment of the Superior Court of Los
Angeles County, Sabina A. Helton, Judge. Conditionally affirmed
with directions.
      Erin Riley Khorram, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Mary C. Wickham, County Counsel, Kristine P. Miles,
Assistant County Counsel, and Kimberly Roura, Deputy County
Counsel, for Plaintiff and Respondent.
                     _______________________
                         INTRODUCTION

      George D.L. (Father) appeals from the juvenile court’s
disposition order pursuant to Welfare and Institutions Code
section 361, subdivision (c),1 removing one-year-old James D.L.
from his physical custody.2 Father contends substantial evidence
did not support the juvenile court’s findings that there were “no
reasonable means to protect” James’s physical health other than
his removal from Father or that “reasonable efforts were made to
prevent or eliminate the need for removal.” He also contends the
juvenile court and the Los Angeles County Department of
Children and Family Services (Department) did not comply with
the inquiry and notice requirements of the Indian Child Welfare
Act of 1978 (ICWA) (25 U.S.C. § 1901 et seq.) and related
California law. We conditionally affirm the disposition order and
remand for the juvenile court and the Department to comply with
the inquiry and notice provisions of ICWA and California law.

FACTUAL BACKGROUND AND PROCEDURAL HISTORY
        A. Dependency Proceedings
      Father and A.E. (Mother) are the parents of James, born in
November 2019. Mother also has a daughter, Y.E., born in May
2017, from a prior relationship.




1       Statutory references are to the Welfare and Institutions
Code.
2     When the dependency petition was filed, James was
identified as Baby Boy E.




                                  2
         1. Y.E.’s Dependency Proceeding
       On June 5, 2019, the juvenile court sustained a dependency
petition filed on behalf of Y.E. under section 300, subdivision (b).
The court found Mother had a history of substance abuse and was
“a current abuser of marijuana,” which rendered her “unable to
provide [Y.E.] with regular care and supervision.” The court also
found Mother had created “an endangering and detrimental
home environment for [Y.E.] because Mother allowed [Y.E.’s]
Maternal Grandmother . . . and [M]aternal [A]unts . . . to reside
in [Y.E.’s] home and have unlimited access to [Y.E.] when
[Mother] knew of the Maternal Grandmother and Maternal
Aunts’ current substance abuse.” The juvenile court further
found that Y.E.’s “home was in a filthy, unsanitary and
hazardous condition. [Y.E.] was at risk of suffering from serious
physical harm.” The juvenile court ordered Mother to participate
in drug and alcohol services, weekly drug testing, parenting
education, and individual counseling to address case issues. As
of November 2019, however, Mother had “extremely limited to no
compliance levels with the court ordered case plan.” She had not
provided proof of enrollment in drug and alcohol services,
parenting education, or individual counseling. She also had
failed to appear for 19 weekly drug tests.
         2. Referral for James and the Department’s
            Investigation
        In early November 2019, the Department received a
referral alleging that James “had tested positive for marijuana at
birth.” According to the referral, Mother indicated that she
planned “to leave the hospital against medical advice, despite
still recovering from a C-section and threatened to take [James]
with her against medical advice due to [James] not feeding




                                 3
properly.” That same day, when the Department met with
Mother at the hospital, Mother admitted, “I was using marijuana
during my pregnancy because I was getting nauseous.” Although
she tried anti-nausea medication prescribed by her doctor, it did
not work. Mother reported: “As soon as I stopped using
marijuana I threw up black mucus. Even water will come out. I
was already throwing up yellow bile. I knew this was not helping
my baby, so the doctor told me that it was okay to use marijuana
through my pregnancy.” Mother added: “I was using marijuana
2 times a day. Once in the morning and the second time in the
afternoon.” Mother admitted she smoked marijuana prior to her
pregnancy with James “for pain management due to the pain in
her joints.” Mother stated, “[S]he was using more [marijuana]
during her pregnancy.” She also used the drug during her
pregnancy with Y.E., who also tested positive for marijuana at
birth.
        After reporting Mother and James “were doing good,”
Father told the Department at the hospital, “[H]e will ensure
that [James] doesn’t leave the hospital until medically cleared.”
He also stated he and Mother were currently living in the home
of the paternal great-grandmother. Father agreed to meet with
the Department the following day for an assessment of the home.
The Department reported Father “was under [the influence of an]
illicit substance due to his eyes being bright red, having a hard
time opening them, and slurring his speech.”
        According to the nurses who were caring for Mother and
James, Mother had a history of using marijuana and tested
positive for marijuana when she was three months pregnant.
The nurses confirmed that James had tested positive for
marijuana at birth. The day after Mother gave birth via a




                                4
Cesarean section, she demanded to leave the hospital. The
nurses explained to Mother “that the baby needs to stay here one
more day under observation because he is not latching to the
bottle, and we have to make sure he is getting enough milk in his
system on his own to maintain his blood sugar stable.” The
nurses also had observed that James “was jittery” in the
morning. James was at risk of “failure to thrive if he [was] not
eating properly” and maintaining his blood sugar level. The
nurses further reported, “Mother was cursing, screaming, yelling,
and walking around the hallway saying that she was going to
take [James]. We had to call security to ensure she wouldn’t take
off with [James].”
       The nurses reported concern about Mother’s mental health.
According to the nurses, at times, Mother “act[ed] like a child,”
“suck[ing] on her finger” and having “tantrums.” At one point,
Mother became angry at Father and threw him out of her
hospital room. She allowed him to return the next day. He
would keep “his head down” when Mother got upset to not make
the situation any worse. The nurses observed that Father had
been “really appropriate” with Mother and James. Father “was
bonding” with James and wanted to take care of him.
       Father was not at home for the Department’s scheduled
assessment of his home. In a telephone conversation with the
Department, the paternal great-grandmother confirmed Father
and Mother were currently residing with her. She stated she had
seen Father and Mother “arguing and pushing each other, but
nothing more serious.” The paternal great-grandmother also
reported that she, Father, and Mother all “use[d] marijuana.”
Father tested positive for marijuana on November 8.




                                5
      On November 14, the Department went to paternal great-
grandmother’s home to serve an order for James’s removal from
Mother. However, Father did not allow the Department to enter
the home. Father explained they would need to wait for the
paternal great-grandmother to arrive home and give her consent.
Father “stated that he was not in agreement [with James] being
detained from [Mother]” and “that he will do what needs to be
done in order to maintain [James] under his care.” The
Department informed Father that Mother was “not to be in the
home, or [James] left under her care.” In response, Father
stated: “How are you going to take my child away from his
mother. All she was doing was using weed because of her health.
Thank you for ruining my life.” In a telephone conversation with
Mother, the Department confirmed that Mother was aware of the
removal order. Mother understood “that she was not able to stay
in the home with [James], as [James] was detained from her.”
The Department sent Mother the removal order via text message.
      B. Dependency Petition and Initial Hearings
          1. Petition
       On November 18, 2019, the Department filed a dependency
petition on behalf of James under section 300, subdivisions (b)
and (j). The petition alleged James was born suffering from the
“detrimental condition of drug withdrawal including poor feeding,
inability to latch onto a bottle, and a positive toxicology screen for
marijuana” due to Mother’s substance abuse. The petition
further alleged Mother had “a history of substance abuse,” was “a
current abuser of marijuana,” and was failing to comply with her
court-ordered case plan for James’s sibling Y.E., who was a
“current dependent [of the court] due to Mother’s substance




                                  6
abuse.” The petition alleged Father “knew of [Mother’s]
substance abuse and failed to take action to protect [James].”
      The Department recommended “[James] be removed from
the [F]ather’s care . . . due to [Father] testing positive for
marijuana, not allowing the Department to assess [Father’s]
home, and that [Father] insists that [James] will be with
[Mother]. The Department is very worried that the [F]ather will
allow [Mother] unlimited and unmonitored access to [James].”
        2. November 2019 Hearing
       At the November 19, 2019 detention hearing, the juvenile
court found a prima facie case for detaining James and finding
that James was a person described by section 300. The juvenile
court detained James from both Mother and Father. The juvenile
court found: “The court’s decision today is based on . . . as to
[Mother], on her utter lack of compliance with services as to the
older sibling and her ongoing substance abuse issues. As to the
Father, the court is very concerned about the statements he made
regarding his refusal to be protective of [James] from [Mother],
his lack of cooperation by the Department, and his . . .
unwillingness to even make [James] available for contact with
the Department. There are no safety measures that can be put in
place today. The court is going to detain [James] from both
parents today, and will order monitored visits . . . .” Because
Mother and Father did not attend the hearing, the juvenile court
scheduled an arraignment hearing for November 22, 2019.
        3. Arraignment Hearing
      Following the detention hearing, the Department went to
Father’s home to detain James. Although the home smelled of
cigarette smoke and contained two ashtrays, Father denied the




                               7
family smoked inside the home. Father accompanied the social
worker to his bedroom to show her James’s crib, but initially left
the lights off in the room. At the social worker’s request, Father
turned on the lights, revealing a woman lying on the bed with her
face covered by a pillow. When the social worker asked if the
woman was Mother, Father “hesitated and stated ‘No the lady is.’
[The social worker] cut [F]ather off, and asked the lady if she was
[Mother].” Mother then “lifted up her head.” Father told the
social worker, “I couldn’t leave her out there after her car broke
down. It wasn’t safe for her.”
       At an arraignment hearing on November 22, 2019, after the
juvenile court appointed counsel for Mother and Father, they
entered a general denial to the petition. In their Notification of
Mailing Address forms signed on November 22, 2019, Mother and
Father listed paternal great-grandmother’s home as their mailing
address. Father’s counsel requested that the juvenile court
release James to Father, arguing: “We have information that he
was appropriate with his newborn son, even though he is a first-
time new father. . . . The [Department] indicated in the detention
report that they have been unable to assess his home. We do
have last-minute information of today’s date that indicates his
home has actually been assessed. . . . [Father] is representing to
me that Mother has moved out of the home . . . . [Father] at this
point is willing and able to abide by any court orders. I think the
only thing that we can say about [Father] is that he is
sympathetic to [Mother]. . . . I think the social worker could have
made reasonable efforts to prevent detention. I think a more
clear and thorough conversation with [Father] would have
resulted in his understanding of the importance of being
protect[ive] in terms of preventing [Mother] from having access to




                                8
[James] even if he doesn’t necessarily feel or didn’t necessarily
feel at the time that [Mother’s] actions were so egregious that she
had to be kicked out of the home. . . . He tested positive for very
low levels of marijuana. . . . I think that now given the situation
we are in, the court can admonish him of the importance of
having [Mother] not in the home.”
       Counsel for James opposed [Father’s] request, arguing:
“[Father] indicated that he was . . . in the hospital with [James]
and that [Father] wanted his home to be assessed. However, the
report also indicates on page 6 that [Father] appeared to be
under illicit substances, his eyes were red, he had a hard time
opening them, he was slurring his speech. Not until the 19th of
November was the home made available for an assessment. The
Mother was in the home. There is no indication that the Father
outside of today would cooperate with the court orders excluding
the Mother from the home. . . . There is no indication that the
Mother has moved out of that home and that the Father would
comply with the orders if the court detained from Mother and
released to the Father at this point in time.”
       The juvenile court denied Father’s request and ordered that
James remain detained from Mother and Father. Addressing
Father, the court stated: “I get it, kind of a human instinct of
wanting to help . . . [Mother]–I understand that–but I have to
know you’re going to put [James] ahead of [Mother]. That’s what
I have to know. And right now sitting here today I don’t see that
based on the reasons stated by county counsel and minor’s
counsel so I do think . . . detention is appropriate for both
parents. . . . I hope that changes in the future; that you’re always
going to be able to put [James] ahead of [Mother], and that’s what
I need to see before I can release especially a young child like this




                                 9
back to a parent.” The juvenile court scheduled the jurisdiction
and disposition hearing for December 12, 2019.
      C. Jurisdiction/Disposition Hearing
         1. The Department’s Report
       In her interview with the Department, Mother reported
that “she had been smoking marijuana since she was 19 years
old.” Mother stated that she smoked marijuana throughout her
pregnancy with her older child Y.E. and that “she never stopped
smoking marijuana after giving birth to [Y.E.].” Mother also
smoked marijuana throughout her pregnancy with James.
Although her obstetrician prescribed anti-nausea medication, it
only worked for a few days. Mother was continuing to lose
weight during the pregnancy, which her obstetrician advised
“was unhealthy for the baby.” Mother understood marijuana use
in pregnancy was “not good for the baby,” but she felt “it was
more important to stop losing weight.” Mother stated that her
doctor “advised her that if she was going to smoke that she
should do it from a bong” and that Father was aware of her
marijuana use. When asked about the status of her case plan for
Y.E, although Mother admitted she had not been drug testing or
attending a substance abuse program, she maintained the failure
to do so was “not her fault.”
       In his interview, Father stated that, when he met Mother
in November 2017, “he did not know she smoked marijuana.”
Father and Mother broke up for a period of time in February
2019, and he moved to Bakersfield. Father first became aware of
Mother’s marijuana use in late June 2019, when he moved back
to the area and reunited with her. After stating that “he has
never been a fan of marijuana use or illegal drug use in general,”
Father told the Department that he told Mother, “[H]e didn’t




                                10
want her to smoke marijuana while [she was] pregnant.”
According to Father, “the reason [Mother] pursued trying natural
remedies and the medication was because of his insistence.”
However, the medication prescribed by Mother’s doctor only
worked for a few days. Although he knew Mother’s marijuana
use during pregnancy “was not good for the baby,” Father
“backed off after seeing that marijuana was the only thing that
helped with [M]other’s nausea.”
       Father admitted he smoked marijuana once with Mother
about two weeks before she gave birth to James. When the
Department asked Father “why he would smoke marijuana with
[M]other if he didn’t like that she was smoking marijuana
while pregnant,” Father stated: ‘“I can understand where you are
coming from, but I had worked a 16 hour shift as security, I had
been on my feet for 14 hours, and when I got home I couldn’t fall
asleep.” Although he denied he was a frequent user of the drug,
Father explained he decided to smoke marijuana with Mother
because “his feet were sore and he couldn’t relax.”
       The Department also spoke with the office manager for
Mother’s obstetrician. The office manager could not confirm that
Mother was a patient because the office did not have “a release of
information on file” for Mother. However, the manager reported
that no obstetrician affiliated with the office would “approve of a
patient smoking marijuana during pregnancy.” In its report, the
Department stated that Father had attended two monitored
visits with James since the detention hearing on November 22,
2019. The first visit on November 27 went well, and Father
provided “appropriate care” to James. He held James throughout
the visit and tended to his needs, including feeding him a bottle
and changing his diaper. Father also notified the monitor when




                                11
he observed James had a diaper rash. Mother’s first visit
with James had not taken place.
      The Department recommended the juvenile court find that
James was a person described by section 300, subdivisions (b)
and (j), and order his “continued detention.” The Department
concluded, “Given both parent’s recent marijuana use, [F]ather’s
lack of compliance with court orders . . . the Department believes
that neither parent has the capacity to adequately care for or
protect a newborn child.” The Department explained Mother had
admitted to using marijuana throughout her pregnancies with
Y.E. and James, resulting in the children testing positive for
marijuana at birth. In addition, Mother had made “no progress”
with her case plan in the dependency proceeding for Y.E. and had
“not mitigated any of the safety concerns that resulted in Y.E.’s
detention.” The Department also observed that Father “has not
shown any protective factors that would indicate he would ensure
[James’s] safety from future neglect or abuse by [Mother]. . . .
[F]ather and [M]other’s admission to using marijuana together
while [M]other was pregnant with [James], would support that
[F]ather had no issues with [M]other’s use of marijuana while
pregnant and did in fact fail to protect his son from prenatal
exposure to marijuana resulting in a positive toxicology result for
THC at the time of birth. . . . [The Department] found [M]other
in [F]ather’s bedroom. Father had initially tried to keep
[M]other’s presence hidden from the [Department] by not turning
on the bedroom light, but after the social worker[’]s insistence on
turning the light on, it became evident that [M]other was in the
room.”




                                12
        2. December 2019 Hearings
       At the December 12, 2019 jurisdiction and disposition
hearing, Father testified that he “highly” regretted smoking
marijuana with Mother on one occasion when she was pregnant
with James. He also stated he made a “mistake” when he
allowed Mother to stay in his home “because of the substance
abuse, the problem that [Mother] has, and because that is what
the court ordered.” Father testified that he would be able to
protect James even if that meant Mother could not stay in the
home and could only have monitored visits. Father also testified
that he would allow the Department to make unannounced visits
to his home at any time. He explained he previously had denied
the Department entry because paternal great grandmother was
“very old school,” and “she didn’t understand what was going on.”
She was now willing to allow the Department in the home.
Father further testified he was visiting with James three times
a week. The visits were going “very well,” and he was having a
“great time bonding with [his] son.” Father wanted to spend
more time with James and be with him “all day, every day.”
       On cross-examination, contrary to his earlier testimony,
Father testified he did not believe Mother had a substance abuse
problem. However, when asked whether he believed James was
at risk in Mother’s care, Father answered, “Oh, yes.” Father also
testified he did not believe James would be safe with Mother
because of “the drug use and she didn’t finish none of her
parenting classes and all the stuff the court held against her.”
After denying he currently smoked marijuana, Father testified he
stopped using the drug two weeks before James’s birth. He also
denied he was under the influence of any drugs when he first met
with the Department at the hospital. Father testified: “I was the




                               13
one dealing with [James], like the whole time. Every time he
woke up, I fed him his bottle. I was up for approximately 36
hours, and I had a shift at work a day before my child was born.
So I was already tired. I had been up for hours on end.”
Although Father did not believe he had a substance abuse
problem, he was willing to submit to drug testing.
       James’s counsel and the Department asked the juvenile
court to sustain the petition. James’s counsel argued: “As to the
Father, I do believe the Department has made their case that the
Father has failed to protect. He did smoke marijuana with
Mother, according to the report, two weeks prior to [James’s]
birth. I do believe that places [James] at risk. It is one thing to
suggest someone stop, but it is another—the situation escalates
when a person is actively engaging in substance abuse with
someone who is pregnant.”
       The juvenile court sustained the dependency petition on
behalf of James pursuant to section 300, subdivisions (b) and (j),
and declared James a dependent of the juvenile court. With
respect to disposition, Father’s counsel requested that the
juvenile court release James to Father. Father’s counsel argued:
“[T]he court must find by clear and convincing evidence that
there—not only that there be a substantial risk of detriment to
this child, but that there are no reasonable means to protect the
child in the home of the Father [and] the Department must make
reasonable efforts to prevent further removal.” Father’s counsel
further argued: “When we look at reasonable means to protect
the child, Father has indicated he is open to drug testing. He is
open to having the Department make unannounced home visits.
The Court can order family preservation, which would be another
set of eyes and ears in the home, people who would be going




                                14
frequently to see how is Father doing, how is the baby doing. . . .
The Department has not . . . done reasonable efforts to prevent
further detention of this child. . . . The Department should
have verified these things. . . . Father represents to me and
has represented to the Court that Mother is no longer living
there. . . . The Department has a burden to show why this child
should be removed from his Father. . . . The Department is not
able to show anything other than what the court has sustained as
true, that Father engaged in smoking marijuana with the
Mother, that it was a bad decision, and that he is remorseful
about it. . . . [The Department] can’t present the evidence as
clear and convincing . . . that Father should not have his child.”
        Counsel for James and the Department joined in
requesting the juvenile court remove James from the custody of
both parents. James’s counsel argued: “Father’s testimony, at
best, is a step in the right direction, but there is a long way to go.
. . . Father does not think that Mother has a problem based on
the statements he certainly made to the social worker and his
later corrected testimony. . . . Father enabled the Mother. He
smoked with her while she was pregnant. He tried to conceal her
from the social worker after the case had opened . . . There is
clear and convincing evidence of risk of exposure to further
substance abuse or further harm because [Father] lacks insight
into the nature of [M]other’s problem and a protective capacity.”
After stating that “it is clear that [James] would not be safe in
the home of Father,” the Department argued: “Prior to this case
being filed, the Department did attempt to work with the Father.
They set up an appointment to see his home. He didn’t show up
at one point. Then they did do a home assessment. . . . Father
attempted to conceal that the Mother was in the home by having




                                 15
the lights out. . . . Reasonable means to protect without removal
would require that the court trust the Father, who does not
believe Mother has a substance abuse problem, who has
demonstrated during investigation that he is willing to hide the
Mother in the home to try to prevent the social worker from
seeing the Mother in the home. . . . With the Father, I think it’s
more likely than not that he did smoke more than once with the
Mother while she was pregnant, and I don’t believe it’s credible
that he wasn’t smoking all the time, as marijuana is still in his
system.”
       In ruling that “suitable placement [was] appropriate for
[James],” the juvenile court found: “[James] is very, very young,
and the parents need to be fully present and fully engaged at this
young age or there is a danger to [James]. I have read and
considered the evidence. Based on the facts found true in the
sustained petition, along with the . . . evidence and testimony
considered, the court finds by clear and convincing evidence that
remaining in the home of the parents would pose substantial risk
of detriment to [James’s] physical health, safety, protection,
and/or physical or emotional well-being, and there are no
reasonable means that [James’s] health and well-being can be
protected without removing [James] from the parents’ physical
custody.”
       The juvenile court ordered a full drug and alcohol program
with aftercare, a 12-step program, random or on-demand drug
and alcohol testing, parenting education, and individual
counseling to address case issues for Mother and “10 random or
on-demand consecutive drug tests” and parenting education for
Father. The juvenile court also ordered monitored visitation for
Mother and Father. At the conclusion of the hearing, the juvenile




                               16
court advised Mother and Father: “Both parents should know
because [James] is under the age of three, failure to participate
regularly and make progress in court-ordered treatment
programs may result in termination of reunification services six
months from today. So because [James] is very young, the law
provides for a much shorter period to try get through your
programs and make sure you are showing good progress.”
      D. Father’s Possible Indian Ancestry
      At the November 22, 2019 arraignment hearing, Mother
and Father submitted a Parental Notification of Indian Status
form (Judicial Council Form ICWA-020). Mother indicated on
her form she had “no Indian ancestry.” Father stated on his form
he “may have” “Blackfoot” Indian ancestry through the paternal
grandmother and the paternal grandfather. At the arraignment
hearing, in response to Father’s disclosure that “he may have
Indian ancestry,” the juvenile court asked Father if either
paternal grandparent had “an enrollment card or tribe number.”
Father answered: “Oh, no. We are no part of no tribe. . . . It’s
like we have Blackfoot Indian in our blood. My mother and my
father both have small traces of Blackfoot.” The juvenile court
ordered the Department to “look into that and send out any
appropriate ICWA notices, if appropriate. I will hold that in
abeyance, although it looks like it will probably be a ‘no ICWA
finding.’” The juvenile court found ICWA did not apply as
to Mother.
      In an interview with the Department, Father reported that
the paternal grandmother and the paternal grandfather “have
Blackfeet [ancestry].” After calling the paternal grandparents
during the interview, Father provided the Department with
“additional family information.” The Department also




                                17
interviewed the paternal great-grandmother about Father’s claim
and “obtained additional information pertaining to family
members on the paternal side[ ] of the family.” The Department’s
report stated that “ICWA notices will be mailed out on 12/05/2019
to the Blackfeet Tribes. The Department will submit a copy of
the notice and all certified mail receipts via a [Last Minute
Information] before the hearing on 12/12/2019.”
      However, the Department did not file copies of any ICWA
notices or certified mail receipts. The Department also did not
provide any additional information about its ICWA investigation.
At the jurisdiction and disposition hearing, the juvenile court did
not inquire about the status of the Department’s investigation or
ICWA notices, nor did it make any findings regarding whether
ICWA applied as to Father.
      Father timely appealed.
                         DISCUSSION
      Father argues: “Substantial evidence did not support a
finding of no reasonable means to protect [James] at disposition
where Father had put safeguards in place and [the Department]
did not attempt to put any safeguards in place to allow James to
remain with Father.” Father further argues, “James should [not]
be removed from Father’s physical custody.” Father also argues
the juvenile court and the Department failed to comply with
the inquiry and notice requirements of ICWA and related
California law.
      A. Substantial Evidence Supported the Disposition Order
         1. Applicable Law and Standard of Review
     “‘At the dispositional hearing, a dependent child may not be
taken from the physical custody of the parent under section 361




                                18
unless the court finds there is clear and convincing evidence
there is or would be a substantial danger to the child’s physical
health, safety, protection, or physical or emotional well-being if
returned home, and that there are no reasonable means to
protect the child’s physical health without removing the child.’”
(In re D.P. (2020) 44 Cal.App.5th 1058, 1065; accord, In re G.C.
(2020) 48 Cal.App.5th 257, 265; In re D.C. (2015) 243 Cal.App.4th
41, 51, 54; see § 361, subd. (c)(1).) The juvenile court must
determine “whether reasonable efforts were made to prevent or to
eliminate the need for removal of the minor from his or her home”
and “shall state the facts on which the decision to remove the
minor is based.” (§ 361, subd. (e).)
       “In determining whether a child may be safely maintained
in the parent’s physical custody, the juvenile court may consider
the parent’s past conduct and current circumstances, and the
parent’s response to the conditions that gave rise to juvenile court
intervention.” (In re D.B. (2018) 26 Cal.App.5th 320, 332; accord,
In re N.M. (2011) 197 Cal.App.4th 159, 170.) “A removal order is
proper if based on proof of parental inability to provide proper
care for the child and proof of a potential detriment to the child if
he or she remains with the parent. [Citation.] ‘The parent need
not be dangerous and the minor need not have been actually
harmed before removal is appropriate. The focus of the statute is
on averting harm to the child.’” (In re N.M., at pp. 169-170;
accord, In re D.B., at p. 328.)
       We review challenges to the sufficiency of the evidence
underlying disposition orders for substantial evidence. (In re I.J.
(2013) 56 Cal.4th 766, 773; In re D.B., supra, 26 Cal.App.5th at
p. 328.) “‘Substantial evidence is evidence that is “reasonable,
credible, and of solid value”; such that a reasonable trier of fact




                                 19
could make such findings.’” (In re L.W. (2019) 32 Cal.App.5th
840, 848; accord, In re D.C., supra, 243 Cal.App.4th at p. 52.)
“‘But substantial evidence “is not synonymous with any evidence.
[Citations.] A decision supported by a mere scintilla of evidence
need not be affirmed on appeal.’”” (In re Joaquin C. (2017) 15
Cal.App.5th 537, 560.) ““‘Inferences may constitute substantial
evidence, but they must be the product of logic and reason.
Speculation or conjecture alone is not substantial evidence.’””
(Patricia W. v. Superior Court (2016) 244 Cal.App.4th 397, 420;
see In re Donovan L. (2016) 244 Cal.App.4th 1075, 1093 [a
“juvenile court’s conclusion ‘supported by little more than
speculation’ [is] not based on substantial evidence”].)
       “‘“In making this determination, we draw all reasonable
inferences from the evidence to support the findings and orders of
the dependency court; we review the record in the light most
favorable to the court’s determinations; and we note that issues
of fact and credibility are the province of the trial court.”
[Citation.] “We do not reweigh the evidence or exercise
independent judgment, but merely determine if there are
sufficient facts to support the findings of the trial court.”’” (In re
I.J., supra, 56 Cal.4th at p. 773; accord, In re S.R. (2020) 48
Cal.App.5th 204, 219.)
       “When reviewing a finding that a fact has been proved by
clear and convincing evidence, the question before the appellate
court is whether the record as a whole contains substantial
evidence from which a reasonable factfinder could have found it
highly probable that the fact was true.” (Conservatorship of O.B.
(2020) 9 Cal.5th 989, 1011; accord, In re V.L. (2020) 54
Cal.App.5th 147, 155 [“O.B. is controlling in dependency cases”].)
“The appellant has the burden of showing there is no evidence of




                                 20
a sufficiently substantial nature to support the findings or
orders.” (In re E.E. (2020) 49 Cal.App.5th 195, 206; accord, In re
D.B., supra, 26 Cal.App.5th at pp. 328-329; In re D.C., supra, 243
Cal.App.4th at p. 52; In re A.E. (2014) 228 Cal.App.4th 820, 826.)
         2. Substantial Evidence Supported Removal
        Substantial evidence supported the juvenile court’s findings
that there were “no reasonable means to protect” James’s
physical health other than his removal from Father and that
“reasonable efforts were made to prevent or eliminate the need
for removal.” Father knew Mother regularly smoked marijuana
during her pregnancy with James. Father also used the drug
with her in the late stages of her pregnancy. Paternal great-
grandmother reported that she, Mother, and Father all “use[ed]
marijuana.” Despite Father’s failures to protect James before his
birth, based on the Department’s request, the juvenile court
initially removed James only from Mother’s physical custody.
        After James was born, Father continued to fail to protect
James. Although the Department reported that he was under
the influence of an “illicit substance” at the hospital, Father was
present in the hospital when the nurses called security to prevent
Mother from leaving with James. Despite telling the Department
at the hospital that he wanted to have his home assessed, Father
was not at home for the Department’s assessment of his home.
When the Department later went to Father’s home to serve an
order removing James from Mother, Father refused to allow
access. Father told the Department “that he was not in
agreement [with James] being detained from [Mother] and that
‘[a]ll she was doing was using weed because of her health.’” The
Department’s report also recounted Father’s attempt to conceal
Mother’s presence in his home when the Department was finally




                                21
able to conduct the home assessment. At the jurisdiction and
disposition hearing, while Father expressed regret for his prior
conduct, he also testified on cross-examination he did not believe
Mother had a substance abuse problem. Based on Father’s
conduct, the Department concluded that Father had “not shown
any protective factors that would indicate he would ensure
[James’s] safety from future neglect or abuse by [Mother]” and
that “he would allow [Mother] to have unlimited and
unmonitored access to [James].” As the juvenile court observed,
while Father’s “human instinct of wanting to help” Mother was
understandable, Father needed to place the health and safety of
James first. Father repeatedly failed to do so. The juvenile court
reasonably could have inferred that Father had not gained
insight into Mother’s substance abuse problem or the substantial
risk of harm it posed to James.
       At the jurisdiction and disposition hearing, the
Department’s counsel argued the Department had made
reasonable efforts to prevent removal by “attempt[ing] to work
with [Father]” to conduct a safety assessment of his home, and
Father had thwarted those efforts by initially denying access to
the home and then actively trying to conceal Mother’s presence.
The Department’s counsel further argued that “reasonable means
to protect without removal would require that the Court trust
[Father] . . . to not allow [Mother] back into the home.” In
ordering James’s removal from Mother and Father, the juvenile
court reasonably concluded: “I have to agree with minor’s counsel
and county counsel, and suitable placement is appropriate for
[James]. I also would add, obviously, that this child is very, very
young, and the parents need to be fully present and fully engaged
at this young age or there is a danger to [James].” Given Father’s




                                22
efforts to conceal Mother’s presence in the home and his refusals
to cooperate with the Department, the juvenile court reasonably
agreed with the Department and James’s counsel that there was
no reasonable means to protect James other than his removal
from Father and that the Department made efforts to attempt to
eliminate the need for referral.

       There was substantial evidence from which a reasonable
trier of fact could have found it highly probable there was a
substantial risk of physical harm to James if he was returned
home to Father, there were no reasonable alternatives to
removal, and the Department made reasonable efforts to
eliminate the need for removal. (Conservatorship of O.B., supra,
9 Cal.5th at p. 1011.)
       Father’s reliance on In re Ashly F. (2014) 225 Cal.App.4th
803 (Ashly F.) is misplaced. In In re Ashly F., the Department
removed children from their home based on allegations that the
mother physically abused the children and that the father failed
to protect them from mother’s abuse. (Id. at pp. 806-807.)
Mother and father cooperated with the Department. Mother
removed herself from the family home following the detention
hearing, and father “had already completed a parenting class.”
(Id. at p. 810.) In its jurisdiction and disposition report, the
Department did not describe what “reasonable means” for
protecting the children were considered, or what “reasonable
efforts” it had made to prevent the children’s removal from their
home. (Id. at p. 808.) The Department’s report also did not
reveal whether the Department had assessed father’s home and
did not contain evidence supporting its conclusions. (Ibid.) At
the jurisdiction and disposition hearing, when ordering the




                                23
children’s removal from the custody of both parents, the juvenile
court did not state any facts supporting its findings, nor did
it consider whether mother’s removal from the home was a
reasonable means of protecting children. (Ibid.) Concerned that
these section 361 requirements “can become merely a hollow
formula designed to achieve the result the [Department] seeks,”
the court in In re Ashly F. reversed the disposition order because
the evidence did not support the juvenile court’s findings that the
Department had made “reasonable efforts” to prevent the
children’s removal or that there were no “reasonable means” to
protect the children other than removal. (Id. at p. 805.) The
court explained that “[a]mple evidence existed of ‘reasonable
means’ to protect [the children] in their home.” (Id. at p. 810.)
The court held that the juvenile court should have considered
whether mother’s removal from the home was a “reasonable
means” of protecting the children. (Ibid.)
       Here, in contrast to the cooperating parents in In re
Ashly F., Mother and Father refused to cooperate with the
Department and obey court orders. The juvenile court’s initial
removal order detained James only from Mother. After Father
failed to cooperate with the Department’s efforts to assess
whether James would be safe with Father and violated court
orders by providing Mother access to James, the Department
recommended that the court detain James from Father. Because
of Father’s conduct, at the disposition hearing the juvenile court
was concerned about protecting a “very, very young” child and
reasonably concluded that James’s safety required his removal
from Father. Under these circumstances, the juvenile court did
not err in removing James from Father’s custody.




                                24
      B. The Department and the Juvenile Court Failed To
         Comply With ICWA
            1.    Applicable Law
                  a.    ICWA inquiry requirements
       “ICWA established minimum standards for state courts to
follow before removing Indian children from their families and
placing them in foster care or adoptive homes.” (In re D.S. (2020)
46 Cal.App.5th 1041, 1048.) Under ICWA and the California law
implementing it, “‘Indian child’ means any unmarried person who
is under age eighteen and is either (a) a member of an Indian
tribe or (b) is eligible for membership in an Indian tribe and is
the biological child of a member of an Indian tribe.” (25 U.S.C.
§ 1903(4); see § 224.1, subd. (a) [adopting the federal definition];
In re D.S., at p. 1048 [“[a]n ‘Indian child’ is defined in the same
manner [under California law] as under federal law”].)
       “ICWA itself does not impose a duty on courts or child
welfare agencies to inquire as to whether a child in a dependency
proceeding is an Indian child. [Citation.] Federal regulations
implementing ICWA, however, require that state courts ‘ask each
participant in an emergency or voluntary or involuntary child-
custody proceeding whether the participant knows or has reason
to know that the child is an Indian child.’ [Citation.] The court
must also ‘instruct the parties to inform the court if they
subsequently receive information that provides reason to know
the child is an Indian child.’” (In re Austin J. (2020) 47
Cal.App.5th 870, 882-883; see 25 C.F.R. § 23.107(a).)
       In addition, “ICWA provides that states may provide ‘a
higher standard of protection to the rights of the parent or Indian
custodian of an Indian child than the rights provided under’
ICWA. (25 U.S.C. § 1921.) Under California law, the court and




                                25
county child welfare department ‘have an affirmative and
continuing duty to inquire whether a child,’ who is the subject of
a juvenile dependency petition, ‘is or may be an Indian child.’
(§ 224.2, subd. (a); see . . . Cal. Rules of Court, rule 5.481(a).) The
child welfare department’s initial duty of inquiry includes ‘asking
the child, parents, legal guardian, Indian custodian, extended
family members, others who have an interest in the child, and
the party reporting child abuse or neglect, whether the child is, or
may be, an Indian child and where the child, the parents, or
Indian custodian is domiciled.’ (§ 224.2, subd. (b).)” (In re
Austin J., supra, 47 Cal.App.5th at p. 883; accord, In re T.G.
(2020) 58 Cal.App.5th 275; In re D.F. (2020) 55 Cal.App.5th 558,
566; In re D.S., supra, 46 Cal.App.5th at p. 1049.)
      “California law also requires ‘further inquiry regarding the
possible Indian status of the child’ when ‘the court, social worker,
or probation officer has reason to believe that an Indian child is
involved [or, under Cal. Rules of Court, rule 5.481(a)(4), “may be
involved”] in a proceeding. . . . ’ (§ 224.2, subd. (e).”) (In re
Austin J., supra, 47 Cal.App.5th at p. 883.) Former section 224.2,
subdivision (e), which is applicable to this appeal, did not define
“reason to believe.” (In re Austin J., at p. 883 [the “Legislature,
which added the ‘reason to believe’ threshold for making a
further inquiry in 2018, [had] not define[d] the phrase”].)3 “When

3      The Legislature, however, has since amended section 224.2,
subdivision (e), effective September 18, 2020, to provide a
definition. (Assem. Bill No. 2944 (2019-2020 Reg. Sess.); Stats.
2020, ch. 104, § 15.) As amended, the statute now provides:
“There is reason to believe a child involved in a proceeding is an
Indian child whenever the court, social worker, or probation
officer has information suggesting that either the parent of the
child or the child is a member or may be eligible for membership




                                  26
that [‘reason to believe’] threshold is reached, the requisite
‘further inquiry’ ‘includes: (1) interviewing the parents and
extended family members; (2) contacting the Bureau of Indian
Affairs and State Department of Social Services; and
(3) contacting tribes the child may be affiliated with, and anyone
else, that might have information regarding the child’s
membership or eligibility in a tribe.’” (Ibid.; see § 224.2, subd.
(e)(2)(A)-(C); former § 224.2, subd. (e)(1)-(3).) “Contact with a
tribe shall, at a minimum, include telephone, facsimile, or
electronic mail contact to each tribe’s designated agent for receipt
of notices under” ICWA and “shall include sharing information
identified by the tribe as necessary for the tribe to make a
membership or eligibility determination, as well as information
on the current status of the child and the case.” (§ 224.2,
subd. (e)(2)(C); see former § 224.2, subd. (e)(3)). Notably, “[t]he
sharing of information with tribes at this inquiry stage is distinct
from formal ICWA notice, which requires a ‘reason to
know’―rather than a ‘reason to believe’—that the child is an


in an Indian tribe. Information suggesting membership or
eligibility for membership includes, but is not limited to,
information that indicates, but does not establish, the existence
of one or more of the grounds for reason to know [that a child is
an Indian child] enumerated in paragraphs (1) to (6), inclusive, of
subdivision (d).” (§ 224.2, subd.(e)(1).) Effective January 1, 2020,
California Rules of Court, rule 5.481(a)(4), now provides: “If the
social worker . . . or petitioner knows or has reason to know or
believe that an Indian child is or may be involved, that person or
entity must make further inquiry as soon as practicable . . . .”
(Emphasis added.) Notwithstanding these amendments, we refer
in our opinion to section 242, subdivision (e), and California
Rules of Court, rule 5.481(a)(4) as they read in December 2019
when the jurisdiction/disposition hearing took place.




                                27
Indian child.” (In re D.S., supra, 46 Cal.App.5th at p. 1049.)
                  b.    ICWA notice requirements
       “In addition to the inquiry that is required in every
dependency case from the outset and the ‘further inquiry’
required under California law when there is a ‘reason to believe’
an Indian child is [or may be] involved, a third step—notice to
Indian tribes—is required under ICWA and California law if and
when ‘the court knows or has reason to know that an Indian child
is involved.’” (In re Austin J., supra, 47 Cal.App.5th at pp. 883-
884; see 25 U.S.C. § 1912(a); § 224.3, subd. (a); Cal. Rules of
Court, rule 5.481(b)(1); see also In re D.S., supra, 46 Cal.App.5th
at p. 1050 [“If the inquiry establishes a reason to know an Indian
child is involved, notice must be provided to the pertinent
tribes.”].)
       A “‘reason to know’ exists under any of the following
circumstances: ‘(1) A person having an interest in the child,
including the child, an officer of the court, a tribe, an Indian
organization, a public or private agency, or a member of the
child’s extended family informs the court that the child is an
Indian child[;] [¶] (2) The residence or domicile of the child, the
child’s parents, or Indian custodian is on a reservation or in an
Alaska Native village[;] [¶] (3) Any participant in the proceeding,
officer of the court, Indian tribe, Indian organization, or agency
informs the court that it has discovered information indicating
that the child is an Indian child[;] [¶] (4) The child who is the
subject of the proceeding gives the court reason to know [he or
she] is an Indian child[;] [¶] (5) The court is informed that the
child is or has been a ward of a tribal court[;] and [¶] (6) The
court is informed that either parent or the child possess an
identification card indicating membership or citizenship in an




                                28
Indian tribe.’ (§ 224.2, subd. (d).)” (In re D.S., supra, 46
Cal.App.5th at pp. 1049-1050.)
       Notice to a tribe “must include enough information for the
tribe to ‘conduct a meaningful review of its records to determine
the child’s eligibility for membership.’” (In re D.S., supra, 46
Cal.App.5th at p. 1050; see In re Cheyanne F. (2008) 164
Cal.App.4th 571, 576 [“[t]he purpose of the ICWA notice
provisions is to enable the tribe or the [Bureau of Indian Affairs]
to investigate and determine whether the child is in fact an
Indian child”].) This includes providing “identifying information
for the child’s biological parents, grandparents, and great-
grandparents, to the extent known.” (In re D.S., at p. 1050; see
§ 224.3, subd. (a)(5)(C).) “A determination by an Indian tribe that
a child is or is not a member of, or eligible for membership in,
that tribe . . . shall be conclusive.” (§ 224.2, subd. (h).)
       To summarize: An initial “duty of inquiry applies to every
‘child for whom a petition under Section 300, 601, or 602 may be
or has been filed’ (§ 224.2, subd. (a)),” the “duty of further inquiry
applies when there is a ‘reason to believe that an Indian child is
involved [or, under Cal. Rules of Court, rule 5.481(a)(4), “may be
involved”] in a proceeding’ (§ 224.2, subd. (e)),” and “the duty to
provide notice to Indian tribes applies only when one knows or
has a ‘reason to know . . . an Indian child is involved.’” (In re
Austin J., supra, 47 Cal.App.5th at p. 884; see In re M.W. (2020)
49 Cal.App.5th 1034, 1047 [“a ‘reason to believe’ the minor is an
Indian child triggers requirements less rigorous than does a
‘reason to know’”].)

           2. Standard of Review
       Where the juvenile court finds ICWA does not apply to a
child, “[t]he finding implies that . . . social workers and the court




                                  29
did not know or have a reason to know the children were Indian
children and that social workers had fulfilled their duty of
inquiry.” (In re Austin J., supra, 47 Cal.App.5th at p. 885; see
In re D.S., supra, 46 Cal.App.5th at p. 1050 [“[t]he juvenile court
may . . . make a finding that ICWA does not apply because the
Agency’s further inquiry and due diligence was ‘proper and
adequate’ but no ‘reason to know’ whether the child is an Indian
child was discovered”].) “We review a court’s ICWA findings for
substantial evidence. [Citations.] ‘We must uphold the court’s
orders and findings if any substantial evidence, contradicted or
uncontradicted, supports them, and we resolve all conflicts in
favor of affirmance.’” (In re Austin J., at p. 885.) The appellant
“‘has the burden to show that the evidence was not sufficient to
support the findings and orders.’” (Ibid.)
         3. The Juvenile Court and the Department Failed To
            Comply with ICWA’s Inquiry and Notice
            Requirements
       Father argues, “[T]he trial court erred when it did not
require [the Department] to provide notice to the Blackfeet
tribe[s] nor conduct a full inquiry into Father’s claim of potential
Indian heritage. The court had a responsibility to ascertain that
[the Department] had conducted an adequate investigation.” The
Department asserts that “the notice requirements of the ICWA
were not triggered” because “Father’s clear and explicit denial of
any tribal affiliation and his assertion of only ‘small traces’ of
Indian heritage did not give the juvenile court or [the
Department] ‘reason to know’ or ‘reason to believe’ that James
was an ‘Indian child’—a child who was a tribe member or who
had a parent member and was eligible for membership.” We
conclude the juvenile court and the Department failed to comply




                                30
with the inquiry and notice provisions of ICWA and related
California law.
       In his ICWA-020 form, Father indicated he “may
have” “Blackfoot” ancestry through the paternal grandmother
and the paternal grandfather. When the juvenile court inquired
about Father’s statement, Father denied that the paternal
grandparents were enrolled in a tribe. However, Father also
stated that his family had “Blackfoot Indian in our blood” and
that his parents “have small traces of Blackfoot.” Based on the
information provided by Father, the juvenile court ordered the
Department to “look into” Father’s claim and “send out any . . .
ICWA notices, if appropriate.” After interviewing Father and the
paternal great-grandmother and obtaining “additional family
information,” the Department reported that it would send ICWA
notices to “the Blackfeet Tribes” and submit the ICWA notice and
the certified mail receipts prior to the jurisdiction and disposition
hearing.
       Based on Father’s statements of Indian ancestry, the
Department and the juvenile court were required to make further
inquiry under section 224.2, subdivision (e). (See In re T.G.,
supra, 58 Cal.App.5th at 289 [“just as proper notice to Indian
tribes is central to effectuating ICWA’s purpose, an adequate
investigation of a family member’s belief a child may have Indian
ancestry is essential to ensuring a tribe entitled to ICWA notice
will receive it”]; In re M.W., supra, 49 Cal.App.5th at p. 1044
[father’s statement he may have Indian ancestry even though he
could not identify the tribe, “trigger[ed] the provisions of section
224.2, subdivision (e), which required the court and the
Department to make further inquiry as soon as practicable”];
In re D.S., supra, 46 Cal.App.5th at p. 1052 [aunt’s statement of




                                 31
possible Indian ancestry established a reason to believe the child
was an Indian child and “triggered a duty to conduct a further
inquiry”].)
         However, although the Department stated that it
conducted further investigation and would mail “ICWA notices
. . . to the Blackfeet tribes,” we do not know what “additional”
information the Department obtained or whether the Department
mailed notices to the “Blackfeet Tribes” and the government
agencies as required by section 224.2, subdivision (e). The
Department failed to submit copies of any ICWA notices or
certified mail receipts to the juvenile court. We also do not know
whether the Department received any responses to its
communications. (See In re T.G., supra, 58 Cal.App.5th at p. 290
[“[t]hat duty of further inquiry requires interviewing, ‘as soon as
practicable,’ extended family members, contacting the Bureau of
Indian Affairs and ‘[c]ontacting the tribe or tribes and any other
person that may reasonably be expected to have information
regarding the child’s membership, citizenship status, or
eligibility’”]; In re A.M. (2020) 47 Cal.App.5th 303, 322 [mother’s
statement she had been told she may have Indian ancestry with
Blackfeet and Cherokee tribes and identification of her
grandfather as having possible Indian ancestry, while not
requiring ICWA notice, were sufficient to require further inquiry
under section 224.2, subdivision (e)].)
         At the jurisdiction and disposition hearing, the juvenile
court failed to make an inquiry about the status of the
Department’s ICWA investigation, including whether the
Department had provided notice to the Blackfeet tribes as
indicated in the jurisdiction/disposition report. Although the
juvenile court previously had stated it was holding any ICWA




                                32
finding as to Father “in abeyance,” the juvenile court also failed
to make any finding regarding the applicability of ICWA and
whether the Department conducted an adequate inquiry, as
required under section 224.2. (See § 224.2, subd. (i)(2) [“[i]f the
court makes a finding that proper and adequate further inquiry
and due diligence . . . have been conducted and there is no reason
to know whether the child is an Indian child, the court may make
a finding that [ICWA] does not apply to the proceedings”].)
       The Department’s reliance on In re Austin J., supra, 47
Cal.App.5th 870 is unpersuasive. In In re Austin J., after the
children’s mother and a maternal great aunt told the Department
that the family may have Cherokee ancestry, the juvenile court
held ICWA did not apply at the jurisdiction/disposition hearing.
(Id. at pp. 878-879.) Explaining that the mother’s and great
aunt’s statements “merely suggest the possibility that the
children may have Cherokee ancestry” and “do not constitute
information that a child ‘is an Indian child,’” the court rejected
mother’s argument that the Department was required to provide
notice to the Cherokee tribes. (Id. at p. 887.) In also holding that
there was “no duty to make further inquiry” based on the
mother’s and great aunt’s statements, the court explained: “At
most, they suggest a mere possibility of Indian ancestry. Indian
ancestry, heritage, or blood quantum . . . is not the test; being an
Indian child requires that the child be either a member of a tribe
or a biological child of a member. . . . Indian ancestry, without
more, does not provide a reason to believe that a child is a
member of a tribe or is the biological child of a member. Here,
there is nothing more.” (Id. at pp. 888-889.) “[T]he fact disclosed
through the social worker’s initial inquiry regarding the
possibility that the children are Indian children—that Mother




                                33
may have Cherokee ancestry—is insufficient by itself to provide a
reason to believe that either the children or their parents are
members of, or eligible for membership in, an Indian tribe.”
(Id. at p. 889.)
       Recently, however, this court expressed its disagreement
with “Austin J.’s narrow reading of the nature and quality of
information sufficient to trigger the duty of further inquiry.”
(In re T.G., supra, 58 Cal.App.5th at p. 294.) As we explained,
In re Austin J.’s “insistence a parent’s express statement of
Indian ancestry does not constitute a reason to believe an Indian
child may be involved is fundamentally at odds with well-
established ICWA law. To be sure, an ‘Indian child’ is defined in
terms of tribal membership, not ancestry. But the question of
membership is determined by the tribes, not the courts or child
protective agencies.” (Ibid.) Moreover, “[g]eneral information
from the family about its ancestry frequently provides the only
available basis to believe an Indian child may be involved.
[Citation.] Additional investigation may not develop further
information establishing the need for ICWA notice, but it is
essential to the enforcement of the court’s and child protective
agency’s ‘affirmative and continuing duty to inquire’ to construe
broadly the duty to make further inquiry.” (Id. at p. 295; see
§ 224.2, subd. (a).)
       In this case, Father’s statements that he “may have Indian
ancestry” in a Blackfeet tribe through the paternal grandmother
and the paternal grandfather and that his family has “Blackfoot
Indian in our blood” were sufficient to trigger the duty of further
inquiry. (In re T.G., supra, 58 Cal.App.5th at p. 292 [“[t]hese
preliminary responses from the mother and maternal
grandmother [of “Cherokee” and “possible Indian ancestry”]




                                34
unquestionably provided reason to believe Indian children might
be involved in these dependency proceedings and triggered the
Department’s duty to make further inquiry, as mandated by
section 224.2, subdivision (e), and rule 5.481(a)(4)”]; see also In re
N.G. (2018) 27 Cal.App.5th 474, 481 [duty to make further
inquiry triggered by initial report the children may have
Blackfeet, Navajo or Cherokee ancestry]; In re K.R. (2018) 20
Cal.App.5th 701, 705, 707 [duty of further inquiry triggered by
information the children might have Cherokee heritage through
their father].)
       As the court observed in In re K.R., supra, 20 Cal.App.5th
701, “[A] social services agency has the obligation to make a
meaningful effort to locate and interview extended family
members to obtain whatever information they may have as to the
child’s possible Indian status. [Citation.] The agency cannot
omit from its reports any discussion of its efforts to locate and
interview family members who might have pertinent information
and then claim that the sufficiency of its efforts cannot be
challenged on appeal because the record is silent. [¶] Nor can
the juvenile court assume that because some information was
obtained and relayed to the relevant tribes, the social services
agency necessarily complied fully with its obligations. On the
contrary, once there is sufficient information to believe that the
children might be Indian children within the meaning of ICWA
and the California statutes, ‘responsibility for compliance’ with
those statutes ‘falls squarely and affirmatively’ on both the social
services agency and the court.” (Id. at p. 709.)
       Here, the juvenile court failed to ensure the Department
had fully complied with the inquiry and notice requirements of
ICWA and compounded the error by failing to make the requisite




                                 35
finding regarding whether ICWA applied as to James.
Accordingly, we must remand for the juvenile court to determine
whether the inquiry and notice requirements have been satisfied
and whether James is an Indian child within the meaning of
ICWA and California law.
                         DISPOSITION
      The disposition order is conditionally affirmed. The matter
is remanded to the juvenile court for full compliance with the
inquiry and notice requirements of ICWA and related California
law and for further proceedings not inconsistent with this
opinion.



                                                  *
                                     DILLON, J.



We concur:



      PERLUSS, P. J.



      FEUER, J.




*
      Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                36